

 
 
SUPPORT AGREEMENT ("Agreement") made as of the 14th day of August, 2006.
 
BETWEEN:
 
CANWEST PETROLEUM CORPORATION, a corporation existing under the laws of the
State of Colorado (hereinafter referred to as "Acquirer")
 
- and -
 
1259882 ALBERTA LTD., a corporation existing under the laws of the Province of
Alberta (hereinafter referred to as "Callco")
 
- and -
 
OILSANDS QUEST INC., a corporation existing under the laws of Alberta
(hereinafter referred to as "Canco")
 
 
WHEREAS in connection with a reorganization agreement (the "Reorganization
Agreement") made as of June 9, 2006, as amended and restated from time to time,
between Acquirer and Canco, Canco is to reorganize its share capital and issue
exchangeable shares (the "Exchangeable Shares") to certain holders of common
shares in the capital of Canco pursuant to the Reorganization contemplated by
the Reorganization Agreement; and
 
WHEREAS pursuant to the Reorganization Agreement, Acquirer has agreed to, and to
cause Canco to, execute a support agreement substantially in the form of this
Agreement on the Effective Time (as defined in the Reorganization Agreement);
 
NOW THEREFORE in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:
 
 
ARTICLE 1
INTERPRETATION
 
1.1
DEFINED TERMS

 
Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the rights, privileges,
restrictions and conditions (collectively, the "Exchangeable Share Provisions")
attaching to the Exchangeable Shares attached as Schedule D to the
Reorganization Agreement and as set out in the Articles of Canco, unless the
context requires otherwise.
 


--------------------------------------------------------------------------------





 
1.2
INTERPRETATION NOT AFFECTED BY HEADINGS

 
The division of this agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to an "Article" or "Section" followed by a number refer to the
specified Article or Section of this Agreement. The terms "this Agreement,"
"hereof," "herein" and "hereunder" and similar expressions refer to this
agreement and not to any particular Article, Section or other portion hereof and
include any agreement or instrument supplementary or ancillary hereto.
 
1.3
RULES OF CONSTRUCTION

 
Unless otherwise specifically indicated or the context otherwise requires, (a)
all references to "dollars" or "$" mean United States dollars, (b) words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders, and (c) "include," "includes"
and "including" shall be deemed to be followed by the words "without
limitation."
 
1.4
DATE FOR ANY ACTION

 
If the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day that is a Business Day.
 
 
ARTICLE 2
COVENANTS OF ACQUIRER AND CANCO
 
2.1
COVENANTS REGARDING EXCHANGEABLE SHARES

 
So long as any Exchangeable Shares not owned by Acquirer or its affiliates as
defined in the ABCA ("Affiliates") are outstanding, Acquirer will:
 

 
(a)
not declare or pay any dividend on the Acquirer Shares unless (i) Canco shall
(w) simultaneously declare or pay, as the case may be, an equivalent dividend or
other distribution economically equivalent thereto (as provided for in the
Exchangeable Share Provisions) on the Exchangeable Shares (an "Equivalent
Dividend") and (x) Canco shall have sufficient money or other assets or
authorized but unissued securities available to enable the due declaration and
the due and punctual payment, in accordance with applicable law and the terms of
the Exchangeable Share Provisions, of any such Equivalent Dividend, or, if the
dividend or other distribution is a stock dividend or distribution of stock, in
lieu of such dividend (ii) Canco shall (y) effect a corresponding,
contemporaneous and economically equivalent subdivision of the Exchangeable
Shares (as provided for in the Exchangeable Share Provisions) (an "Equivalent
Stock Subdivision"), and (z) have sufficient authorized but unissued securities
available to enable the Equivalent Stock Subdivision;

 

2

--------------------------------------------------------------------------------





 

 
(b)
advise Canco sufficiently in advance of the declaration by Acquirer of any
dividend on Acquirer Shares and take all such other actions as are reasonably
necessary, in cooperation with Canco, to ensure that (i) the respective
declaration date, record date and payment date for an Equivalent Dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on the Acquirer Shares, or (ii) the
record date and effective date for an Equivalent Stock Subdivision shall be the
same as the record date and payment date for the stock dividend on the Acquirer
Shares and that such dividend on the Exchangeable Shares will correspond with
any requirement of the principal stock exchange on which the Exchangeable Shares
are listed;

 

 
(c)
ensure that the record date for any dividend declared on Acquirer Shares is not
less than 10 Business Days after the declaration date of such dividend;

 

 
(d)
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Canco, in accordance with applicable law, to pay
and otherwise perform its obligations with respect to the satisfaction of the
Liquidation Amount, the Retraction Price or the Redemption Price in respect of
each issued and outstanding Exchangeable Share (other than Exchangeable Shares
owned by Acquirer or its Affiliates) upon the liquidation, dissolution or
winding-up of Canco or any other distribution of the assets of Canco among its
shareholders for the purpose of winding-up its affairs, the delivery of a
Retraction Request by a holder of Exchangeable Shares or a redemption of
Exchangeable Shares by Canco, as the case may be, including all such actions and
all such things as are necessary or desirable to enable and permit Canco to
cause to be delivered Acquirer Shares to the holders of Exchangeable Shares in
accordance with the provisions of Article 5, 6 or 7, as the case may be, of the
Exchangeable Share Provisions and cash and other property in respect of declared
and unpaid dividends;

 

 
(e)
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Callco, in accordance with applicable law, to
perform its obligations arising upon the exercise by it of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, including all
such actions and all such things as are necessary or desirable to enable and
permit Callco to cause to be delivered Acquirer Shares to the holders of
Exchangeable Shares in accordance with the provisions of the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, as the case may
be, and cash and other property in respect of declared and unpaid dividends; and

 

3

--------------------------------------------------------------------------------





 

 
(f)
not (and will ensure that Callco or any of its Affiliates does not) exercise its
vote as a shareholder to initiate the voluntary liquidation, dissolution or
winding-up of Canco or any other distribution of the assets of Canco among its
shareholders for the purpose of winding up its affairs nor take any action or
omit to take any action (and Acquirer will not permit Callco or any of its
Affiliates to take any action or omit to take any action) that is designed to
result in the liquidation, dissolution or winding up of Canco or any other
distribution of the assets of Canco among its shareholders for the purpose of
winding up its affairs.

 
2.2
SEGREGATION OF FUNDS

 

 
(a)
Acquirer will cause Canco to deposit a sufficient amount of funds in a separate
account of Canco and segregate a sufficient amount of such other assets and
property as is necessary to enable Canco to pay dividends when due and to pay or
otherwise satisfy its respective obligations under Article 5, 6 or 7 of the
Exchangeable Share Provisions or, if required, to pay the purchase price for
Acquirer Shares as contemplated by Section 2.5, as applicable.

 

 
(b)
Acquirer will cause Callco to deposit a sufficient amount of funds in a separate
account of Callco and segregate a sufficient amount of such other assets and
property as is necessary to enable Callco to pay the purchase price for Acquirer
Shares as contemplated by Section 2.5.

 
2.3
RESERVATION OF ACQUIRER SHARES

 
Acquirer hereby represents, warrants and covenants in favour of Canco and Callco
that Acquirer has reserved for issuance and will, at all times while any
Exchangeable Shares (other than Exchangeable Shares held by Acquirer or its
Affiliates) are outstanding, keep available, free from preemptive and other
rights, out of its authorized and unissued capital stock such number of Acquirer
Shares (or other shares or securities into which Acquirer Shares may be
reclassified or changed as contemplated by Section 2.7 hereof): (a) as is equal
to the sum of (i) the number of Exchangeable Shares issued and outstanding from
time to time; and (ii) the number of Exchangeable Shares issuable upon the
exercise of all rights to acquire Exchangeable Shares outstanding from time to
time and (b) as are now and may hereafter be required to enable and permit
Acquirer to meet its obligations under the Voting and Exchange Trust Agreement,
to enable and permit Callco to meet its obligations arising upon exercise by it
of each of the Liquidation Call Right, the Retraction Call Right and the
Redemption Call Right and to enable and permit Canco to meet its obligations
hereunder and under the Exchangeable Share Provisions.
 
2.4
NOTIFICATION OF CERTAIN EVENTS

 
In order to assist Acquirer in compliance with its obligations hereunder and to
permit Callco to exercise the Liquidation Call Right, the Retraction Call Right
and the Redemption Call Right, Canco will notify Acquirer and Callco of each of
the following events at the times set forth below:
 

4

--------------------------------------------------------------------------------





 

 
(a)
in the event of any determination by the Board of Directors of Canco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Canco or to effect any other distribution of the assets of Canco
among its shareholders for the purpose of winding up its affairs, at least 60
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution;

 

 
(b)
promptly, upon the earlier of receipt by Canco of notice of or Canco otherwise
becoming aware of any threatened or instituted claim, suit, petition or other
proceeding with respect to the involuntary liquidation, dissolution or
winding-up of Canco or to effect any other distribution of the assets of Canco
among its shareholders for the purpose of winding up its affairs;

 

 
(c)
promptly, upon receipt by Canco of a Retraction Request;

 

 
(d)
promptly following the date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions; and

 

 
(e)
promptly upon the issuance by Canco of any Exchangeable Shares or rights to
acquire Exchangeable Shares.

 
2.5
DELIVERY OF ACQUIRER SHARES TO CANCO AND CALLCO

 
In furtherance of its obligations under Sections 2.1(d) and (e) hereof, upon
notice from Canco or Callco of any event that requires Canco or Callco to cause
to be delivered Acquirer Shares to any holder of Exchangeable Shares, Acquirer
shall forthwith issue and deliver the requisite number of Acquirer Shares to be
received by, and issued to or to the order of, the former holder of the
surrendered Exchangeable Shares, as Canco or Callco shall direct. All such
Acquirer Shares shall be duly authorized, validly issued and fully paid and
non-assessable and shall be free and clear of any lien, claim or encumbrance. In
consideration of the issuance and delivery of such Acquirer Shares, Callco or
Canco, as the case may be, shall pay a purchase price equal to the fair market
value of such Acquirer Shares.
 

5

--------------------------------------------------------------------------------





 
2.6
QUALIFICATION OF ACQUIRER SHARES

 
Acquirer covenants that if any Acquirer Shares (or other shares or securities
into which Acquirer Shares may be reclassified or changed as contemplated by
Section 2.7 hereof) to be issued and delivered hereunder (including for greater
certainty, pursuant to the Exchangeable Share Provisions, or pursuant to the
Change of Law Call Right, Exchange Right or the Automatic Exchange Rights (all
as defined in the Voting and Exchange Trust Agreement)) require registration or
qualification with, or approval of, or the filing of any document, including any
prospectus or similar document, the taking of any proceeding with, or the
obtaining of any order, ruling or consent from, any governmental or regulatory
authority under any Canadian or United States federal, provincial, territorial
or state securities or other law or regulation or pursuant to the rules and
regulations of any securities or other regulatory authority, or the fulfilment
of any other United States or Canadian legal requirement (collectively, the
"Applicable Laws") before such shares (or other shares or securities into which
Acquirer Shares may be reclassified or changed as contemplated by Section 2.7
hereof) may be issued and delivered by Acquirer at the direction of Canco or
Callco, if applicable, to the holder of surrendered Exchangeable Shares or in
order that such shares (or other shares or securities into which Acquirer Shares
may be reclassified or changed as contemplated by Section 2.7 hereof) may be
freely traded thereafter (other than any restrictions of general application on
transfer by reason of a holder being a "control person" of Acquirer for purposes
of Canadian provincial securities law or an "affiliate" of Acquirer for purposes
of United States federal or state securities law), Acquirer will use its
reasonable best efforts and in good faith expeditiously take all such actions
and do all such things as are necessary or desirable and within its power to
cause such Acquirer Shares (or other shares or securities into which Acquirer
Shares may be reclassified or changed as contemplated by Section 2.7 hereof) to
be and remain duly registered, qualified or approved under United States and/or
Canadian law, as the case may be, to the extent expressly provided in the
Reorganization Agreement. Acquirer will use its reasonable best efforts and in
good faith expeditiously take all such actions and do all such things as are
reasonably necessary or desirable to cause all Acquirer Shares (or other shares
or securities into which Acquirer Shares may be reclassified or changed as
contemplated by Section 2.7 hereof) to be delivered hereunder to be listed,
quoted or posted for trading on all stock exchanges and quotation systems on
which outstanding Acquirer Shares (or other shares or securities into which
Acquirer Shares may be reclassified or changed as contemplated by Section 2.7
hereof) are listed and are quoted or posted for trading at such time.
 
2.7
ECONOMIC EQUIVALENCE

 
So long as any Exchangeable Shares not owned by Acquirer or its Affiliates are
outstanding:
 

 
(a)
Acquirer will not, without prior approval of Canco and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section 13.2 of the
Exchangeable Share Provisions:

 

 
(i)
issue or distribute Acquirer Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquirer Shares) to the holders
of all or substantially all of the then outstanding Acquirer Shares by way of
stock dividend or other distribution, other than an issue of Acquirer Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Acquirer Shares) to holders of Acquirer Shares who (A) exercise an option to
receive dividends in Acquirer Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquirer Shares) in lieu of
receiving cash dividends, or (B) pursuant to any dividend reinvestment plan or
scrip dividend; or

 

 
(ii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Acquirer Shares entitling them to
subscribe for or to purchase Acquirer Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquirer Shares); or

 

6

--------------------------------------------------------------------------------





 

 
(iii)
issue or distribute to the holders of all or substantially all of the then
outstanding Acquirer Shares (A) shares or securities of Acquirer of any class
other than Acquirer Shares (other than shares convertible into or exchangeable
for or carrying rights to acquire Acquirer Shares), (B) rights, options or
warrants other than those referred to in Section 2.7(a)(ii) above, (C) evidences
of indebtedness of Acquirer or (D) assets of Acquirer,

 
unless the economic equivalent on a per Exchangeable Share basis of such rights,
options, warrants, securities, shares, evidences of indebtedness or other assets
is issued or distributed simultaneously to holders of the Exchangeable Shares;
provided that, for greater certainty, the above restrictions shall not apply to
any securities issued or distributed by Acquirer in order to give effect to and
to consummate the transactions contemplated by, and in accordance with, the
Reorganization Agreement.
 

 
(b)
Acquirer will not without the prior approval of Canco and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 13.2 of
the Exchangeable Share Provisions:

 

 
(i)
subdivide, redivide or change the then outstanding Acquirer Shares into a
greater number of Acquirer Shares; or

 

 
(ii)
reduce, combine, consolidate or change the then outstanding Acquirer Shares into
a lesser number of Acquirer Shares; or

 

 
(iii)
reclassify or otherwise change Acquirer Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Acquirer Shares,

 
unless the same or an economically equivalent change shall simultaneously be
made to, or in the rights of the holders of, the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Acquirer in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Reorganization Agreement.
 

 
(c)
Acquirer will ensure that the record date for any event referred to in
Section 2.7(a) or 2.7(b) above, or (if no record date is applicable for such
event) the effective date for any such event, is not less than five Business
Days after the date on which such event is declared or announced by Acquirer
(with contemporaneous notification thereof by Acquirer to Canco).

 

7

--------------------------------------------------------------------------------





 

 
(d)
The Board of Directors of Canco shall determine, in good faith and in its sole
discretion, economic equivalence for the purposes of any event referred to in
Section 2.7(a) or 2.7(b) above and each such determination shall be conclusive
and binding on Acquirer and the holders of Exchangeable Shares. In making each
such determination, the following factors shall, without excluding other factors
determined by the Board of Directors of Canco to be relevant, be considered by
the Board of Directors of Canco:

 

 
(i)
in the case of any stock dividend or other distribution payable in Acquirer
Shares, the number of such shares issued as a result of any stock dividend or
other distribution in proportion to the number of Acquirer Shares previously
outstanding;

 

 
(ii)
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Acquirer Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Acquirer Shares), the
relationship between the exercise price of each such right, option or warrant
and the Current Market Price, the volatility of the Acquirer Shares and the term
of any such instrument;

 

 
(iii)
in the case of the issuance or distribution of any other form of property
(including any shares or securities of Acquirer of any class other than Acquirer
Shares, any rights, options or warrants other than those referred to in
Section 2.7(d)(ii) above, any evidences of indebtedness of Acquirer or any
assets of Acquirer), the relationship between the fair market value (as
determined by the Board of Directors of Canco in the manner above contemplated)
of such property to be issued or distributed with respect to each outstanding
Acquirer Share and the Current Market Price;

 

 
(iv)
in the case of any subdivision, redivision or change of the then outstanding
Acquirer Shares into a greater number of Acquirer Shares or the reduction,
combination, consolidation or change of the then outstanding Acquirer Shares
into a lesser number of Acquirer Shares or any amalgamation, merger,
reorganization or other transaction affecting Acquirer Shares, the effect
thereof upon the then outstanding Acquirer Shares; and

 

 
(v)
in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Acquirer Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

 

8

--------------------------------------------------------------------------------





 

 
(e)
Canco agrees that, to the extent required, upon due notice from Acquirer, Canco
will use its best efforts to take or cause to be taken such steps as may be
necessary for the purposes of ensuring that appropriate dividends are paid or
other distributions are made by Canco, or subdivisions, redivisions or changes
are made to the Exchangeable Shares, in order to implement the required economic
equivalent with respect to the Acquirer Shares and Exchangeable Shares as
provided for in this Section 2.7.

 
2.8
TENDER OFFERS

 
For so long as Exchangeable Shares remain outstanding (not including
Exchangeable Shares held by Acquirer and its Affiliates), in the event that a
tender offer, share exchange offer, issuer bid, take-over bid or similar
transaction with respect to Acquirer Shares (an "Offer") is proposed by Acquirer
or is proposed to Acquirer or its shareholders and is recommended by the Board
of Directors of Acquirer, or is otherwise effected or to be effected with the
consent or approval of the Board of Directors of Acquirer, and the Exchangeable
Shares are not redeemed by Canco or purchased by Callco pursuant to the
Redemption Call Right, Acquirer will use its reasonable best efforts
expeditiously and in good faith to take all such actions and do all such things
as are necessary or desirable to enable and permit holders of Exchangeable
Shares (other than Acquirer and its Affiliates) to participate in such Offer to
the same extent and on an economically equivalent basis as the holders of
Acquirer Shares, without discrimination. Without limiting the generality of the
foregoing, Acquirer will use its reasonable best efforts expeditiously and in
good faith to ensure that holders of Exchangeable Shares may participate in each
such Offer without being required to retract Exchangeable Shares as against
Canco (or, if so required, to ensure that any such retraction, shall be
effective only upon, and shall be conditional upon, the closing of such Offer
and only to the extent necessary to tender or deposit to the Offer). Nothing
herein shall affect the rights of Canco to redeem (or Callco to purchase
pursuant to the Redemption Call Right) Exchangeable Shares, as applicable, in
the event of an Acquirer Control Transaction.
 
2.9
OWNERSHIP OF OUTSTANDING SHARES

 
Without the prior approval of Canco and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 13.2 of the Exchangeable
Share Provisions, Acquirer covenants and agrees in favour of Canco that, as long
as any outstanding Exchangeable Shares are owned by any Person other than
Acquirer or any of its Affiliates, Acquirer will be and remain the direct or
indirect beneficial owner of all issued and outstanding voting shares in the
capital of Canco and Callco. Notwithstanding the foregoing, Acquirer shall not
be in violation of this section if any person or group of persons acting jointly
or in concert acquires all or substantially all of the assets of Acquirer or the
Acquirer Shares pursuant to any merger of Acquirer pursuant to which Acquirer
was not the surviving corporation.
 
2.10
ACQUIRER AND AFFILIATES NOT TO VOTE EXCHANGEABLE SHARES

 
Acquirer and Callco each covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Exchangeable
Share Provisions or pursuant to the provisions of the ABCA (or any successor or
other corporate statute by which Canco may in the future be governed) with
respect to any Exchangeable Shares held by it or by its Affiliates in respect of
any matter considered at any meeting of holders of Exchangeable Shares.
 

9

--------------------------------------------------------------------------------





 
2.11
RULE 10B-18 PURCHASES

 
For greater certainty, nothing contained in this Agreement, including the
obligations of Acquirer contained in Section 2.8 hereof, shall limit the ability
of Acquirer or Canco to make a "Rule l0b-18 purchase" of Acquirer Shares
pursuant to Rule 10b-18 of the United States Securities Exchange Act of 1934, as
amended, or any successor rule.
 
 
ARTICLE 3
ACQUIRER SUCCESSORS
 
3.1
CERTAIN REQUIREMENTS IN RESPECT OF COMBINATION, ETC.

 
Neither Acquirer nor Callco shall consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:
 

 
(a)
such other Person or continuing corporation (the "Acquirer Successor") by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Acquirer Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Acquirer Successor to
pay and deliver or cause to be delivered the same and its agreement to observe
and perform all the covenants and obligations of Acquirer or Callco, as the case
may be, under this Agreement;

 

 
(b)
in the event that the Acquirer Shares are reclassified or otherwise changed as
part of such transaction, the same or an economically equivalent change is
simultaneously made to, or in the rights of the holders of, the Exchangeable
Shares; and

 

 
(c)
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder or the holders of
Exchangeable Shares.

 

10

--------------------------------------------------------------------------------





 
3.2
VESTING OF POWERS IN SUCCESSOR

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Acquirer
Successor shall possess and from time to time may exercise each and every right
and power of Acquirer or Callco, as the case may be, under this Agreement in the
name of Acquirer or otherwise and any act or proceeding by any provision of this
Agreement required to be done or performed by the Board of Directors of Acquirer
or any officers of Acquirer may be done and performed with like force and effect
by the directors or officers of such Acquirer Successor.
 
3.3
WHOLLY-OWNED SUBSIDIARIES

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Acquirer (other than Canco or
Callco) with or into Acquirer or the winding-up, liquidation or dissolution of
any wholly-owned subsidiary of Acquirer provided that all of the assets of such
subsidiary are transferred to Acquirer or another wholly-owned direct or
indirect subsidiary of Acquirer and any such transactions are expressly
permitted by this Article 3.
 
3.4
SUCCESSORSHIP TRANSACTION

 
Notwithstanding the foregoing provisions of Article 3, in the event of an
Acquirer Control Transaction:
 

 
(a)
in which Acquirer merges or amalgamates with, or in which all or substantially
all of the then outstanding Acquirer Shares are acquired by, one or more other
corporations to which Acquirer is, immediately before such merger, amalgamation
or acquisition, "related" within the meaning of the ITA (otherwise than by
virtue of a right referred to in paragraph 251(5)(b) thereof);

 

 
(b)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 

 
(c)
in which all or substantially all of the then outstanding Acquirer Shares are
converted into or exchanged for shares or rights to receive such shares (the
"Other Shares") of another corporation (the "Other Corporation") that,
immediately after such Acquirer Control Transaction, owns or controls, directly
or indirectly, Acquirer;

 
then all references herein to "Acquirer" shall thereafter be and be deemed to be
references to "Other Corporation" and all references herein to "Acquirer Shares"
shall thereafter be and be deemed to be references to "Other Shares" (with
appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement immediately subsequent to
the Acquirer Control Transaction being entitled to receive that number of Other
Shares equal to the number of Other Shares such holder of Exchangeable Shares
would have received if the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement had occurred immediately
prior to the Acquirer Control Transaction and the Acquirer Control Transaction
was completed) without any need to amend the terms and conditions of the
Exchangeable Shares and without any further action required.
 

11

--------------------------------------------------------------------------------


 
 
ARTICLE 4
GENERAL
 
4.1
TERM

 
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any Person
other than Acquirer and any of its Affiliates.
 
4.2
CHANGES IN CAPITAL OF ACQUIRER AND CANCO

 
At all times after the occurrence of any event contemplated pursuant to
Sections 2.7 and 2.8 hereof or otherwise, as a result of which either Acquirer
Shares or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be deemed amended and modified as necessary in order that it
shall apply with full force and effect, mutatis mutandis, to all new securities
into which Acquirer Shares or the Exchangeable Shares or both are so changed and
the parties hereto shall execute and deliver an agreement in writing giving
effect to and evidencing such necessary amendments and modifications.
 
4.3
NOTICES TO PARTIES

 
All notices and other communications hereunder shall be in writing and shall be
deemed given when delivered personally, telecopied (which is confirmed) or
dispatched (postage prepaid) to a nationally recognized overnight courier
service with overnight delivery instructions, in each case addressed to the
particular party at:
 
CanWest Petroleum Corporation
Suite 205, 707 - 7th Avenue S.W.
Calgary, Alberta T2P 3H6
Attention: Chief Executive Officer
Telecopier Number: (403) 263-9812
 
With a copy to:
 
Macleod Dixon llp
3700 Canterra Tower
400 Third Avenue, S.W.
Calgary, Alberta T2P 4H2


Attention: Craig Hoskins
Telecopier Number: (403) 264-5973
 

12

--------------------------------------------------------------------------------





 
or at such other address of which any party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing.
 
4.4
ASSIGNMENT

 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of law or otherwise)
except that each of Canco and Callco may assign in its sole discretion, any or
all of its rights, interests and obligations hereunder to any wholly-owned
subsidiary of Acquirer.
 
4.5
BINDING EFFECT

 
Subject to Section 4.4, this Agreement shall be binding upon, enure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns.
 
4.6
AMENDMENTS, MODIFICATIONS

 
Subject to Sections 4.2, 4.7 and 4.11, this Agreement may not be amended or
modified except by an agreement in writing executed by Canco, Callco and
Acquirer and approved by the holders of the Exchangeable Shares in accordance
with Section 13.2 of the Exchangeable Share Provisions.
 
4.7
MINISTERIAL AMENDMENTS

 
Notwithstanding the provisions of Section 4.6, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:
 

 
(a)
adding to the covenants of any or all parties provided that the board of
directors of each of Canco, Callco and Acquirer shall be of the good faith
opinion that such additions will not be prejudicial to the rights or interests
of the holders of the Exchangeable Shares;

 

 
(b)
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of Canco, Callco and
Acquirer, it may be expedient to make, provided that each such board of
directors shall be of the good faith opinion that such amendments or
modifications will not be prejudicial to the rights or interests of the holders
of the Exchangeable Shares; or

 

 
(c)
making such changes or corrections which, on the advice of counsel to Canco,
Callco and Acquirer, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that the board of directors of each of Canco, Callco
and Acquirer shall be of the good faith opinion that such changes or corrections
will not be prejudicial to the rights or interests of the holders of the
Exchangeable Shares.

 

13

--------------------------------------------------------------------------------





 
4.8
MEETING TO CONSIDER AMENDMENTS

 
Canco, at the request of Acquirer, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.6 hereof;
provided that any such meeting shall only be called for a bona fide business
purpose and not for the principal purpose of causing a Redemption Date to occur
or transpire. Any such meeting or meetings shall be called and held in
accordance with the bylaws of Canco, the Exchangeable Share Provisions and all
applicable laws.
 
4.9
AMENDMENTS ONLY IN WRITING

 
No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.
 
4.10
GOVERNING LAWS; CONSENT TO JURISDICTION

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein and shall be
treated in all respects as an Alberta contract. Each party hereby irrevocably
attorns to the jurisdiction of the courts of the Province of Alberta in respect
of all matters arising under or in relation to this Agreement.
 
4.11
SEVERABILITY

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
4.12
COUNTERPARTS

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.
 


 


 

14

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
                                    CANWEST PETROLEUM CORPORATION
 
By:________________________________
                                    Name:
Title:
 
                                    1259882 ALBERTA LTD.
 
By:________________________________
Name:
Title:
 
                                    OILSANDS QUEST INC.
 
By:________________________________
Name:
Title:
 
15

--------------------------------------------------------------------------------

